COURT OF APPEALS
CATHERINE STONE                  FOURTH COURT OF APPEALS DISTRICT                   KEITH E. HOTTLE
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                        CLERK OF
KAREN ANGELINI                        300 DOLOROSA, SUITE 3200                          COURT
SANDEE BRYAN                        SAN ANTONIO, TEXAS 78205-3037
MARION                            WWW.4THCOA.COURTS.STATE.TX.US
MARIALYN BARNARD                                                                         TELEPHONE
REBECA C. MARTINEZ                                                                      (210) 335-2635
PATRICIA O. ALVAREZ
LUZ ELENA D. CHAPA                                                                   FACSIMILE NO.
  JUSTICES                                                                            (210) 335-2762


                                         April 17, 2014

       Susan D. Reed                                    Patrick Barry Montgomery
       District Attorney, Bexar County                  Attorney At Law
       Paul Elizondo Tower 1                            111 Soledad Street, Suite 300
       101 W. Nueva suite 370                           San Antonio, TX 78205
       San Antonio, TX 78205
       * DELIVERED VIA E-MAIL *

       RE:     Court of Appeals Number: 04-13-00789-CR
               Trial Court Case Number:   2013CR3592
               Style: John Christopher Dominguez
                      v.
                      The State of Texas

               Enclosed please find the order which the Honorable Court of Appeals has
       issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.

                                                             Very truly yours,
                                                             KEITH E. HOTTLE, CLERK


                                                            _______________________
                                                            Carmen De Leon
                                                            Deputy Clerk, Ext. 53262
                                                                     The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 17, 2014

                                       No. 04-13-00789-CR

                                John Christopher DOMINGUEZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR3592
                           Honorable Sid L. Harle, Judge Presiding


                                         ORDER
        Appellant’s brief was due February 28, 2014, but was not filed. The clerk of this court
notified appellant’s counsel of the deficiency by letter dated March 4, 2014. See TEX. R. APP. P.
38.8(b)(2). The letter required appellant to respond in writing within ten days, explaining why
the brief has not been filed and demonstrating that counsel has taken affirmative steps to prepare
and file the brief. The letter further advised counsel that if an adequate response was not timely
filed, the court would abate the appeal for an abandonment hearing in the trial court. We
received no response.

       Pursuant to Rule 38.8(b)(2) of the Texas Rules of Appellate Procedure, we ordered the
appeal abated and remanded to the trial court. We further ordered the trial court to conduct a
hearing to determine: (1) whether appellant desires to prosecute his appeal, and (2) whether
appointed counsel has abandoned the appeal.

         After the hearing, the trial court made findings of fact as required by this court, and the
findings were filed in this court in a supplemental clerk’s record. Additionally, a supplemental
reporter’s record of the abandonment hearing was filed in this court. After the hearing, the trial
court found appellant still desired to appeal and appellate counsel, who is retained, had not
abandoned the appeal. However, appellant’s counsel provided the trial court with no information
as to when he intended to file the brief, nor has he filed a motion to extend time to file the brief
in this court.
       Accordingly, we ORDER appellant to file the brief in this court on or before May 29,
2014, which is ninety days from the original due date of February 28, 2014. Appellant is advised
that NO FURTHER EXTENSIONS OF TIME TO FILE THE BRIEF WILL BE
GRANTED ABSENT WRITTEN PROOF OF EXTRAORDINARY CIRCUMSTANCES.
APPELLANT IS FURTHER ADVISED THAT RETAINED COUNSEL’S DEMANDING
WORK SCHEDULE IS NOT AN EXTRAORDINARY CIRCUMSTANCE.

       We order the clerk of this court to serve a copy of this order on all counsel.




                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court